Citation Nr: 0115254	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  01-00 192	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt of $24,103.29 
stemming from the overpayment of VA pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to July 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(CWC) in Fort Snelling, Minnesota, which denied a waiver of 
overpayment.

The appellant submitted correspondence dated in March 2000 in 
which she requested an accounting of her indebtedness.  
Subsequently, in June 2000, the Debt Management Center (DMC) 
in Fort Snelling, Minnesota provided a detailed accounting of 
the remaining principal together with amounts collected.  
However, the March 2000 correspondence is somewhat ambiguous 
as to whether the appellant was also questioning the validity 
of the overpayment in question.  The Board observes that 
after receipt of the information from the DMC the matter was 
not pursued further by the appellant or her representative.  

Ordinarily, the question of the validity of an indebtedness 
would be inextricably intertwined with the issue of 
entitlement to waiver of its recovery.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  However, in this case the 
threshold of the question to be resolved is limited to the 
timeliness of the request for the waiver, which is a matter 
that is independent of that which would involve the validity 
of the debt.  In any event, that matter is referred to the RO 
for action and disposition as appropriate.



FINDINGS OF FACT

1.  The appellant received, without delay, a letter dated 
April 25, 1991, notifying her of an overpayment of VA 
benefits and the right to request waiver of the overpayment 
within 180 days.

2.  The appellant's request for waiver was not received until 
May 2000, more than 180 days after notification of the 
overpayment.


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA benefits was not filed by the appellant.  38 U.S.C.A. § 
5302(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(b), 
3.1(q) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth the requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the appellant was provided adequate 
notice as to the procedural requirements to substantiate her 
claim in the Statement of the Case that was issued in October 
2000 as well as other correspondence of record.  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  There are 
numerous statements from the appellant in the file as well as 
copies of correspondence to her pertaining to the debt.  The 
appellant has been offered an opportunity to submit 
additional evidence in support of her claim.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify as to the evidence needed to 
substantiate the claim.  Therefore, the Board will proceed 
with appellate disposition of the case.  

The appellant had been in receipt of VA death pension 
benefits from July 1960.  She returned to work in 1971 and 
over the years failed to report the income therefrom.  In 
January 1991, the appellant acknowledged that she incorrectly 
reported her income since 1971.  On April 25, 1991, a notice 
of overpayment in the amount of $24,103.29 was issued.  In 
May 1991, the appellant entered into a monthly payment plan, 
and had been submitting periodic payments against the debt.  
In June 2000, the DMC reported that she had made payments in 
the amount of $5,903.29 over the years and that the current 
principal amount of the debt at the time was $18,200.

The Board notes that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness by VA to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that as a result of error 
either by VA, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963 (2000).  In this case, 
receipt of notice is not disputed.

The Board notes that the claims folder contains a signed, 
written certification, from the management of the VA's DMC.  
This certification verifies that on April 25, 1991, VA 
dispatched the initial notice of indebtedness and the right 
to request waiver to the debtor.  Although a sample copy of 
the form letter was supplied, in this case a copy of the 
actual correspondence to the appellant is also of record.  
The appellant was informed of an overpayment in VA pension in 
the amount of $24,103.29.  The information from DMC includes 
a printout of the screen from the Centralized Accounts 
Receivable Online System (CAROLS) that indicates that date of 
dispatch of the DMC's initial notice to the appellant, and a 
statement that explains the details of the screen printout.  
These items are a part of the permanent record, in accordance 
with OF Bulletin 99.GC1.04 (May 14, 1999). 

The appellant submitted a note dated May 3, 2000 specifically 
requesting waiver of the debt.  This request was accepted as 
a formal request for a waiver.  A decision of the CWC denied 
a waiver of recovery of overpayment in a decision of May 10, 
2000. 

The evidence does not show that the appellant requested a 
waiver of recovery of the overpayment of her debt prior to 
May 2000, which was a number of years after she was notified 
of the debt.  As indicated above, the law requires that a 
request for waiver of indebtedness shall be made within 180 
days following the date of notice of said indebtedness.  
Accordingly, the Board concludes that the appellant's request 
for waiver of recovery of an overpayment of $24,103.29 was 
untimely.

In finding that the appellant's waiver request was untimely, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the timeliness of a 
claim is a threshold matter.  If the claim is untimely, VA 
has no jurisdiction to consider the claim on the merits.  
Thompson v. Brown, 6 Vet. App. 436, 438 (1994).  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court noted that in 
cases where the law and not the evidence is dispositive, as 
is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, as the 
appellant's request for a waiver of recovery of an 
overpayment of VA disability benefits was not timely filed, 
her claim must be denied.

Finally, it is observed that the appellant has also advanced 
her claim on the basis that it would be appropriate to afford 
her equitable relief.  "Equitable relief is extended 
sparingly, such as in a case in which a claimant has actively 
pursued judicial remedies but has filed defective pleadings, 
or were a claimant has been induced or tricked by his 
adversary's misconduct."  Pfau v. West, 12 Vet. App. 515, 517 
(1999) citing Irwin v. Department of Veterans Affairs, 498 
U.S. 89 (1990).

The Board should point out, that it has no jurisdiction over 
the issue of the Secretary's powers to extend equitable 
relief under 38 U.S.C.A. § 503, even if the Board would have 
conceded that the appellant's contentions were wholly 
meritorious.  Taylor v. West, 11 Vet. App. 436, 440 (1998); 
Moffitt v. Brown, 10 Vet. App. 214, 225 (1997); McCay v. 
Brown, 9 Vet. App. 183, 189 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  A claim for such relief must be raised 
directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (the Court noted that the authority to 
award equitable relief under section 38 U.S.C.A. § 503(a) is 
committed "'to the sole discretion of the Secretary' and that 
the Board is without jurisdiction to review the Secretary's 
exercise of that discretion); see Darrow v. Derwinski, 2 Vet. 
App. 303, 306 (1992).



ORDER

The appellant's request for waiver of recovery of an 
overpayment of VA disability pension was not timely filed, 
and the appeal is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

